DETAILED ACTION
Status of Claims
This Office Action is in response to claims filed on 01/31/2020.
Claims 1-20 are pending and are examined hereon.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10-14 are objected to because of the following informalities:  Claims 10-14 recites “The method for the campaign system of claim 1…”  However, claims 1 is directed to a system.  Appropriate correction is required.
Claims 11 and 19 are objected to because of the following informalities:  Claim 11 recites “The method for the campaign system of claim 1, includes executing a plurality of institutions by the processor, that when executed results in the voting application.”  However, the claim language (institutions) contain spelling error as it should be instructions that are executable by a processor.  Appropriate correction is required.
Claims 18-20 are objected to because of the following informalities:  Claims 18-20 recites “The non-transient machine-readable media having a plurality of instructions for media campaign management of claim 1…”  However, claim 1 is directed to a system.  Appropriate correction is required.
Drawings
The drawings are objected to because two different figures are represented as Figure 7 having matching labeling.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: “FIG. 8, a diagram 800”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Par. [0080] describes in reference to Figure 8.  However, there is no Figure 8 provided in the drawing.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Analysis
In the instant case, claims 1-8 and 15-16 are directed to a system (Machine).  Claims 9-14 are directed to a method (Process).  Claims 17-20 are directed to non-transient machine-readable media (Article of Manufacture).  Therefore, these claims fall within the four statutory categories of invention.
The claims is directed to marketing, which is an abstract idea.  Specifically, the claims recite "storing in at least one data store having a data structure to store data that include media data, user data, and rewards; accessing the at least one data store with a campaign management, where the campaign management generates messages sent to users; issuing rewards by the campaign management in response to at least one message from the user; and communicating with a voting via a vote reporting, that enables the user is able to cast a vote in the voting," which is grouped within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test such as commercial interaction/managing relationships (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve act of commercial interactions (marketing) between voters and campaign managers in which awards are provided to voters based on information exchanged (voting/reviewing product/services).  Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim such as “a media campaign management system, comprising: a processor; at least one data store in communication with the processor, having at least one data structure, a campaign management module executed by the processor, a vote reporting module executed by the processor” “digital media,” “electronic messages,” and “voting application,” merely uses a computer as a tool to perform an abstract idea and/or generally links the use of a judicial exception to a particular technological environment.  Specifically, the “a media campaign management system, comprising: a processor; at least one data store in communication with the processor, having at least one data structure to store data, a campaign management module executed by the processor, a vote reporting module executed by the processor” “digital media,” “electronic messages,” and “voting application,” performs the steps or functions of "storing in at least one data store having a data structure to store data that include media data, user data, and rewards; accessing the at least one data store with a campaign management, where the campaign management generates messages sent to users; issuing rewards by the campaign management in response to at least one message from the user; and communicating with a voting via a vote reporting, that enables the user is able to cast a vote in the voting.”  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using “a media campaign management system, comprising: a processor; at least one data store in communication with the processor, having at least one data structure, a campaign management module executed by the processor, a vote reporting module executed by the processor” “digital media,” “electronic messages,” and “voting application,” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of marketing.  As discussed above, taking the claim elements separately, the “a media campaign management system, comprising: a processor; at least one data store in communication with the processor, having at least one data structure, a campaign management module executed by the processor, a vote reporting module executed by the processor” “digital media,” “electronic messages,” and “voting application,” performs the steps or functions of "a media campaign management system, comprising: a processor; at least one data store in communication with the processor, having at least one data structure to store data, a campaign management module executed by the processor, a vote reporting module executed by the processor” “digital media,” “electronic messages,” and “voting application,” performs the steps or functions of "storing in at least one data store having a data structure to store data that include media data, user data, and rewards; accessing the at least one data store with a campaign management, where the campaign management generates messages sent to users; issuing rewards by the campaign management in response to at least one message from the user; and communicating with a voting via a vote reporting, that enables the user is able to cast a vote in the voting."  These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of marketing.  Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea.  The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-8, 10-16 and 18-19 further describe the abstract idea of marketing.  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-11, 13 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (US 2014/0278873).
With respect to claims 9 and 17, Shimizu discloses a method and a non-transient machine-readable media having a plurality of instructions for media campaign management, that when executed performs the method steps of (Fig. 1; Pars. 17-19):
storing in at least one data store having a data structure to store data that include digital media data, user data, and rewards, where the data store is in communication with a processor (Figs. 1; Pars. 18, 31-32, 38, 42, 66);
accessing the at least one data store with a campaign management module (server program), where the campaign management module generates electronic messages sent to users (Figs. 4, 6; Pars. 34, 41, 47, 61-62, 89);
issuing rewards by the campaign management module in response to at least one message from the user (Figs. 1, 3-4, 7; Pars. 26-27, 29-30, 37, 40-45, 63, 78-80); and
communicating with a voting application (client program (evaluation processing unit)) via a vote reporting module (evaluation acceptance processing unit), that enables the user is able to cast a vote in the voting application (Figs. 1, 7; Pars. 19, 28, 37-39, 69).
With respect to claims 10 and 18, Shimizu disclose all the limitation as described above.  Additionally, Shimizu discloses where the vote reporting module records the vote in the data store. (Figs. 1, 7-9; Pars. 47-48, 69-70, 90).
With respect to claims 11 and 19, Shimizu disclose all the limitation as described above.  Additionally, Shimizu discloses includes executing a plurality of institutions by the processor, that when executed results in the voting application (Pars. 20-22, 24).
With respect to claim 13, Shimizu disclose all the limitation as described above.  Additionally, Shimizu discloses generating a platform display in response to messages received from the user at a platform manager module executed by the processor (Pars. 31, 34-37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2014/0278873) in view of Tran et al. (US 2018/0117446).
With respect to claim 1, Shimizu disclose all the limitation as described above.  Additionally, Shimizu discloses a media campaign management system, comprising:
a processor; at least one data store in communication with the processor, having at least one data structure to store data that include digital media data, user data, and rewards (Figs. 1; Pars. 18, 31-32, 38, 42, 66);
a campaign management module executed by the processor that is able to access the at least one data store and manages electronic messages sent to users with digital media data and issue rewards in response to at least one received message received in response to the sent electronic messages (Figs. 1, 3-4; Pars. 30, 34, 41-45, 47, 61-63, 78-80); and
a vote reporting module executed by the processor in communication with the campaign management module to enable communication with a voting application so the user is able to cast a vote (Figs. 1, 7; Pars. 19, 24, 28, 37-39, 69).
Shimizu does not explicitly disclose with an application program interface.  However, Tran disclose with an application program interface (Pars. 417).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute authenticating, by communicating with a client program executed in the terminal device, a user using user ID and password before accessing an access protected network (Pars. 24, 61) of Shimizu in view of with an application program interface (Pars. 417) of Tran in order to communicate with the user device and authenticating the identity of the user before allowing access to content sharing service (Shimizu, Pars. 16, 61) and to clearly establish the identity of the individual using immutable records before allowing access to contents (Tran, Pars. 222, 278-280, 417). ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claim 2, Shimizu in view of Tran disclose all the limitation as described above.  Additionally, Shimizu discloses where the vote reporting module records the vote in the data store. (Figs. 1, 7-9; Pars. 47-48, 69-70, 90).
With respect to claim 3, Shimizu in view of Tran disclose all the limitation as described above.  Additionally, Shimizu discloses where the voting application further includes a plurality of instructions that are executed by the processor within the media campaign system (Pars. 20-22, 24).
With respect to claims 4, 12 and 20, Shimizu in view of Tran disclose all the limitation as described above.
Shimizu does not explicitly disclose where the at least one data store includes at least one Blockchain that stores user data.  However, Tran disclose where the at least one data store includes at least one Blockchain that stores user data (Pars. 146, 260-269, 278, 285).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute authentication of a user using user ID and password before accessing an access protected network (Par. 61) of Shimizu in view of data store includes at least one Blockchain that stores user data (Pars. 260-269, 278) of Tran in order to authenticating the identity of the user before allowing access to content sharing service (Shimizu, Pars. 16, 61) and to clearly establish the identity of the individual using immutable records (Tran, Pars. 222, 278-280). ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claim 5, Shimizu in view of Tran disclose all the limitation as described above.  Additionally, Shimizu discloses generating a platform display in response to messages received from the user at a platform manager module executed by the processor (Pars. 31, 34-37).
With respect to claims 6 and 14, Shimizu in view of Tran disclose all the limitation as described above.  Additionally, Tran discloses where the data store stores data that has been encrypted by the processor (Pars. 261, 897).
With respect to claims 7 and 15, Shimizu in view of Tran disclose all the limitation as described above.  Additionally, Shimizu discloses where the received message contains location identification data (Pars. 247).
With respect to claims 8 and 16, Shimizu in view of Tran disclose all the limitation as described above.  Additionally, Shimizu discloses where the location identification data is GPS data (Pars. 247).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub Mejia (US 2018/0114392): Mejia discloses issuing rewards by the campaign management module in response to at least one message from the user (Fig. 8; Pars. 5, 33).
PGPub Gadnis et al. (US 2018/0285879): Gadnis discloses a system where the at least one data store includes at least one Blockchain that stores user data (Figs. 1-2, 4-6; Pars. 20, 33-39, 44-45, 54).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069. The examiner can normally be reached M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WODAJO GETACHEW/Examiner, Art Unit 3685        

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685